     Case 3:20-cv-00253-BSM-ERE Document 44 Filed 05/10/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

NICHOLAS PHILLIP CASKEY                                                 PLAINTIFF
ADC #553102

v.                        CASE NO. 3:20-CV-00253-BSM

KEITH BOWERS                                                           DEFENDANT

                                      ORDER

      Having reviewed the entire record de novo, Magistrate Judge Beth Deere’s partial

recommended disposition [Doc. No. 33] is adopted. Keith Bowers’s motion for summary

judgment [Doc. No. 23] is granted. Nicholas Phillip Caskey’s personal-capacity claims

against Bowers are dismissed. Caskey’s official-capacity claims against Bowers will be

allowed to proceed.

      IT IS SO ORDERED this 10th day of May, 2021.



                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
